Name: Commission Regulation (EEC) No 3534/84 of 13 December 1984 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  trade policy;  Asia and Oceania
 Date Published: nan

 No L 330/8 Official Journal of the European Communities 18 . 12. 84 COMMISSION REGULATION (EEC) No 3534/84 of 13 December 1984 extending the Community surveillance of imports of certain products originating in Japan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 (3) thereof, After consultation within the Committee provided by the abovementioned Regulation , Whereas Commission Regulation (EEC) No 653/83 (2), as last amended by Regulation (EEC) No 3595/83 ('), introduced until 31 December 1984 Community retro ­ spective surveillance of imports of certain products originating in Japan ; Whereas the reasons which were the basis for Regula ­ tion (EEC) No 653/83 are essentially still valid ; Whereas, consequently, the surveillance arrangements for the products listed in the Annex thereto should be extended ; Whereas it is appropriate at the same time to revise the list of NIMEXE codes of certain products subject to surveillance, HAS ADOPTED THIS REGULATION : Article 1 In the last sentence of Article 5 of Regulation (EEC) No 653/83 , '31 December 1983' is hereby replaced by '31 December 1985'. Article 2 The list of NIMEXE codes named in the Annex to Regulation (EEC) No 653/83 is revised in accordance with the table in the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35. 9 . 2. 1982, p. 1 . ( 2) OJ No L 77, 23 . 3 . 1983 , p. 8 . 3 OJ No L 357, 21 . 12 . 1983 , p. 9 . 18 . 12. 84 Official Journal of the European Communities No L 330/9 ANNEX NIMEXE code (1 984) NIMEXE code ( 1985) Description 84.45-12 84.45-12 84.45-14 84.45-14 84.45-16 84.45-16 84.45-36 84.45-36 84.45-37 84.45-37 84.45-48 84.45-48 84.45-51 84.45-51 84.45-64 84.45-64 84.45-94 84.45-94 85.14-40 85.14-40 85.14-60 85.14-60 85.15-18 85.15-38 Radio-broadcast receivers with built-in loudspeaker capable of operating with an external source of power, other than those of the kind used in motor vehicles and other than clock radios 85.15-42 Radio-broadcast receivers without built-in amplifier, other than clock radios , other than those of the kind used in motor vehicles and other than those with built-in loudspeakers 85.15-43 Radio-broadcast receivers with built-in amplifier, combined with a sound recording or reproducing apparatus 85.15-44 Radio-broadcast receivers with built-in amplifier, other than those combined with a sound recording or reproducing apparatus 85.15-20 85.15-46 Television receivers with integral tube for colour reception combined with a radio-receiver or a sound recorder or reproducer, other than video monitors 85.15-21 85.15-45 Television receivers with integral tube : video monitors 85.15-47 Television receivers with integral tube, other than video monitors, for colour reception , other than those combined with a radio-receiver or a sound recorder or reproducer with a diagonal measurement of the screen of not more than 42 cm 85.15-22 85.15-45 Television receivers with integral tube : video monitors 85.15-48 Television receivers with integral tube, other than video monitors, for colour television , other than those combined with a radio-receiver or a sound recorder or reproducer with a diagonal measurement of the screen of more than 42 cm but not more than 52 cm 85.15-23 85.15-45 Television receivers with integral tube : video monitors 85.15-51 Television receivers with integral tube, other than video monitors , for colour television other than those combined with a radio receiver or a sound recorder or reproducer with a diagonal measurement of the screen of more than 52 cm 85.21-10 85.21-10 85.21-11 85.21-11 85.21-12 85.21-12 87.02-21 87.02-21 87.02-23 87.02-23 87.02-25 87.02-25 87.02-86 87.02-86 87.07-21 87.07-21 87.07-24 87.07-24 87.07-25 87.07-25 87.07-27 87.07-27 87.09-59 87.09-59 No L 330/ 10 Official Journal of the European Communities 18 . 12 . 84 NIMEXE code ( 1984) NIMEXE code ( 1985) Description 91.01-21 91.01-25 92.11-10 92.11-20 92.11-32 92.11-33 92.11-37 92.11-39 92.11-51 92.11-59 92.11-80 92.13-11 92.13-18 91.01-22 91.01-26 91.01-24 92.11-10 92.11-20 92.11-32 92.11-33 92.11-37 92.11-41 92.11-49 92.11-51 92.11-71 92.11-75 92.11-79 92.11-91 92.11-99 92.13-11 92.13-18 Pocket-watches, wrist-watches and other watches, other than stop ­ watches , electric or electronic , with case of materials other than precious metals , with piezo-electric quartz crystal regulating device only Pocket-watches , wrist-watches and other watches other than stop ­ watches, electric or electronic, with case of materials other than precious metals, with piezo-electric quartz crystal regulating device , other than with mechanical display only and other than with opto ­ electronic display only Pocket-watches , wrist-watches and other watches, other than stop ­ watches, electric or electronic with case of materials other than precious metals , with piezo-electric quartz crystal regulating device, with opto-electronic display only Sound reproducers , other than with laser optical reading system, using magnetic cassette tapes , of the kind used in motor vehicles Sound reproducers other than with laser optical reading system , other than record-players, other than electric gramophones and other than apparatuses using magnetic cassette tapes of the kind used in motor vehicles Combined image and sound recorders or reproducers using magnetic cassette tapes with built-in amplifier and one or more built-in loud ­ speakers Combined image and sound recorders or reproducers using magnetic cassette tapes other than with built-in amplifiers and one or more built-in loudspeakers Combined image and sound recorders or reproducers , other than those using magnetic cassette tapes Television image and sound recorders or reproducers using magnetic cassette tapes Television image and sound recorders or reproducers , other than those using magnetic cassette tapes